DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, 15, drawn to a horticultural growth medium.
Group II, claims 9-14, drawn to a method of making a horticultural growth medium.
Group III, claim 16, drawn to an isocyanate-terminated quasi-prepolymer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a horticultural growth medium comprising a particulate filler wherein the particulate filler is embedded in a porous polyurethane-urea polymer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kistner (US 3805531 A).  
Kistner teaches a horticultural growth medium (col. 5, lines 60-67) comprising: a) 10 to 99 weight percent (col. 4, lines 47-53), based on the combined weights of components a) and b), of a particulate filler (col. 1, lines 4-7, col. 4, lines 50-53, col. 5, lines 18-28), wherein the particulate filler is embedded (polyurethane-polyurea polymeric matrix adhesively bonds the aggregate (filler), which is embedded within the consolidated unitary mass, abstract) in b) 90 to 1 weight percent, based on the combined weights of components a) and b), of a porous polyurethane-urea polymer (foam implies a porous structure; col. 4, lines 57-65). 
The features including being “formed by moisture-curing an isocyanate-functional quasi-prepolymer, which isocyanate-functional quasi-prepolymer is a reaction product of at least one hydroxyl-terminated polymer of ethylene oxide with an excess of an organic polyisocyanate that includes at least 80 weight-% diphenylmethane diisocyanate of which diphenylmethane diisocyanate at least 60 weight-% is 4,4'-diphenylmethane diisocyanate, wherein the isocyanate-functional quasi-prepolymer has prior to moisture curing an isocyanate content of 5 to 15% by weight and contains 35 to 50 weight percent of oxyethylene units, based on the weight of the isocyanate-functional quasi-prepolymer” speak to the formation of the product rather than the structure of the product and does not limit the scope of the product claim. 
Groups I and III and groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of an isocyanate-terminated quasi-prepolymer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kistner (US 3805531 A).  
Kistner teaches an isocyanate-terminated quasi-prepolymer (col. 1, lines 55-64) which is a reaction product of at least one hydroxyl-terminated polymer of ethylene oxide (col. 2, lines 25-35) with an excess of an organic polyisocyanate (col. 1, lines 55-64) that includes at least 80 weight-% diphenylmethane diisocyanate of which diphenylmethane diisocyanate at least 60 weight-% is 4,4'-diphenylmethane diisocyanate (col. 3 line 60-col. 4, line 11), wherein the isocyanate-functional quasi-prepolymer has prior to moisture curing an isocyanate content of 5 to 15% by weight and contains 35 to 50 weight percent, based on the weight of the isocyanate-functional quasi-prepolymer, of oxyethylene units (col. 2, lines 5-15; col. 3, lines 1-16).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643